    Case: 1:21-cv-02600 Document #: 81 Filed: 07/14/21 Page 1 of 3 PageID #:2073



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


LG ELECTRONICS INC. AND                          )
LG ELECTRONICS ALABAMA, INC.,                    )
                                                 ) CASE NO. 2021-CV-2600
       Plaintiffs,                               )
                                                 ) Judge: Mary M. Rowland
       v.                                        )
                                                 )
THE PARTNERSHIPS AND                             )
UNINCORPORATED ASSOCIATIONS                      )
IDENTIFIED IN SCHEDULE A                         )
                                                 )
       Defendants.                               )

             DEFENDANTS W&L TRADING LLC AND TOP PURE (USA), INC.’s
                           MOTION TO TRANSFER

       Pursuant to Rule 12(b)(3), Federal Rules of Civil Procedure, Defendants W&L Trading

LLC d/b/a AQUALINK (“W&L”) and Top Pure (USA) Inc. d/b/a as ICE PURE (“Top Pure”)

respectfully move the Court to transfer this action to Texas and California respectively because

venue is improper in this district or any other district in Illinois, under 28 U.S.C. § 1400. As

explained in the accompanying Memorandum in Support, this action must be transferred or

dismissed because W&L and Top Pure reside in Texas and California, respectively, and neither

have a regular and established place of business in Illinois.
 Case: 1:21-cv-02600 Document #: 81 Filed: 07/14/21 Page 2 of 3 PageID #:2074



Dated: July 14, 2021                 Respectfully Submitted,

                                     /s/ Philip Andrew Riley
                                     Philip Andrew Riley (Trial Bar No. 65871)
                                     ariley@meimark.com
                                     Laurence M. Sandell (admission pending)
                                     lsandell@meimark.com
                                     Jiwei Zhang (pro hac vice to be submitted)
                                     jzhang@meimark.com
                                     MEI & MARK LLP
                                     818 18th Street NW, Suite 410
                                     Washington, DC 20006
                                     Telephone: 888-860-5678
                                     Facsimile: 888-706-1173

                                     Counsel for Defendants W&L Trading LLC and
                                     Top Pure (USA) Inc.
    Case: 1:21-cv-02600 Document #: 81 Filed: 07/14/21 Page 3 of 3 PageID #:2075




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court using the CM/ECF system on this 14th day of July 2021 and served

electronically on Plaintiffs’ counsel of record.


                                                   By: /s/Philip Andrew Riley
